>

Oo FSF NY DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

(ase 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 1 of 22

FILED

MATTHEW D. MULLER

1684 Decoto Road #274 JAN 27 2020
Union City, CA 94587 OLERK, U8. DisTAIOT COURT
Phone: (415) 322-0492 wasTinn DISTRICT OB CALIFORNIA

     

Fax: (415) 366-3326
matt@projectjusticeforall.org

In Pro Per
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
Respondent, MOVANT’S VERIFIED MOTION
FOR LEAVE TO AMEND
v. SUPPLEMENT TO MOTION TO
VACATE, SET ASIDE OR
MATTHEW MULLER, CORRECT SENTENCE
Movant.

 

 

COMES NOW the Movant Matthew Muller and requests leave to amend his motion under
28 U.S.C. § 2255. The attached Second Amended Supplement to Motion to Vacate, Set Aside or
Correct Sentence would supersede the currently operative supplement (ECF 77). The form motion
(ECF 75-1) would remain unchanged.

Except for allegations about the government’s concealment of DNA evidence and
manipulation of state charging decisions, the proposed amendments fall entirely within existing
allegations. The amendments set forth further details about facts already averred. The additions
include facts the Movant could not have pleaded in his original motion or first amendment, due to
the unlawful conduct of the government and other circumstances that concealed facts from him.
No new claims are made. However, even should the Court treat the material as a new material, as

anew claim, it both relates back to facts already alleged, and also false under a statutory extension

MOTION FoR LEAVE TO AMEND -j- United States v. Muller

 
Oo co NN NHN

10
1
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

 

f-ase 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 2 of 22

of the time in which to add a further claim.

The primary change from the existing supplement is the addition of a section headed
“General Allegations” setting forth the added factual details the Movant has learned.

I. LEGAL STANDARD

Rule 12 of the Rules Governing § 2255 Proceedings provides that the Federal Rules of Civil
Procedure may be applied in § 2255 proceedings, to the extent not inconsistent with more specific
rules and statutes. Rule 15 of the Federal Rules of Civil Procedure provides for the amendment of
pleadings, leave for which is to be “freely give[n]... when justice so requires.” Fed. R. Civ. P.
15(a)(2). Pleadings may also be amended in the course of a trial, at which time “[t]he court should
freely permit an amendment when doing so will aid in presenting the merits and the objecting party
fails to satisfy the court that the evidence would prejudice that party’s action or defense on the
merits.” Fed. R. Civ. P. 15(b)(1).

A new claim relates back to an original pleading where it arises “out of the conduct,
transaction, or occurrence set out — or attempted to be set out — in the original pleading.” Fed.
R. Civ. P. 15(c)(1)(B). In addition, a claim under 28 U.S.C. § 2255 is not time-barred until one
year after the date an unlawful impediment to making the claim is removed, or one year after “the
date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.” 28 U.S.C. § 2255(f).

The Movant makes no new claims. All added averment meet an exception to the general
one-year limitations period, or relate back to the original pleading—or both—even if the newly

discovered facts are treated stringently as “claims.”

i. ALL ADDITIONAL FACTS ALLEGED FALL WITHIN THE MOVANT’S
EXISTING CLAIM THAT HIS PLEA WAS NOT KNOWING, INTELLIGENT
AND VOLUNTARY

The Movant is proceeding on the claim that his guilty plea was not knowing, intelligent and
voluntary. As set forth in his original motion, this was a broad claim. It included mental health
issues, the impact of other circumstances alleged elsewhere in his motion, and the combined effect

of the mental health issues interacting with those circumstances. (See ECF 61 at 36 (the “Movant’s

MOTION FOR LEAVE TO AMEND -2- United States v. Muller

 
“DN

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 3 of 22

psychiatric illness... interactf{ed] with other factors in his case” to deprive him of the right to a
knowing and voluntary plea decision; had the Movant “been aware of all relevant factual and legal
circumstances, Movant would not have pleaded guilty”).)

The Movant also situated the claim that his plea was invalid at the end of the guilt phase
claims, and incorporated all preceding averments by reference. (ECF 61 at 53.) The incorporation
paragraph was not mere ritual incantation. See San Luis & Delia-Mendoia Water Authority y. U.S.
Dept. of Interior, 236 F.R.D. 491 (E.D. Cal. 2006) (allegations elsewhere in a pleading can supply
even basic elements of a claim set forth separately). Prosecutors were on notice that the totality of
the government’s conduct was at issue in relation to the plea challenge. See Erickson v. Pardus,
551 U.S. 89, 93 (2007) (per curiam) (federal pleading standards require no more factual detail than
is necessary to give the opposing party “notice of what the ... claim is and the grounds for relief”)
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Prosecutors appear to have
made a strategic choice to say as little as possible about the misconduct Movant alleged. Having
made that decision, the government should not now claim surprise now that the Movant has come
forth with facts they hoped they had successfully concealed from him.

Eliminating all doubt that the Movant’s claim encompassed the totality of the allegations
set forth, his first amended supplement — now the operative pleading — confirmed that all
allegations were “submitted... as evidence that Movant’s plea was not knowing, intelligent and
voluntary[.]” (ECF 77 at 3.) The Movant also specified in his response to the magistrate’s report
and recommendation that even if his allegations concerning pre-plea defects were dismissed as
independent claims, they were also pleaded as allegations in support of the Movant’s claim his plea
was invalid. (ECF 84 at 6.)

The Movant’s incorporation of all averments into his plea claim is a choice in lock-step
with doctrine governing that claim. The validity of a plea is to be assessed in view of “all of the
relevant circumstances surrounding” that plea. Brady v. United States, 397 U.S. 742, 749 (1970).
Under this totality approach, the effects of multiple factors on the plea decision are cumulated and
weighed together. See Sanchez v. United States, 50 F.3d 1448, 1452 (9th Cir. 1995) (weighing “the

totality of the government’s activity” in a challenge to a guilty plea); see also Benn v. Lambert, 283

MOTION FOR LEAVE TO AMEND -3- United States v. Muller

 
“aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

fase 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 4 of 22

F.3d 1040, 1053 (9th Cir. 2002) (weighing the cumulative effect of multiple government
nondisclosures); Parle vy. Runnels, 505 F.3d 922, 927 (9th Cir. 2007) (“[t]he cumulative effect of
multiple errors can violate due process even where no single error” would by itself). Consistent
with doctrine, all the relevant factors affecting the Movant’s plea decision should be considered,
including those factors with details the Movant has only recently been able to specify in his

proposed amendments.

Il. NEARLY ALL ADDITIONAL DETAILS ALLEGED SIMPLY EXPAND ON
FACTS ALREADY PLEADED

The Movant’s second amended supplement adds 48 paragraphs numbered 9 to 57.
Paragraphs 9 to 22 provide further factual detail about the unlawful searching and warrants already
alleged and discussed in paragraphs 10 to 15 and 19 to 33 of the original supplement, and in the
identical paragraphs of the first amended supplement. Paragraphs 25 to 46 of the proposed second
amended supplement go on to add additional information about federal authorities becoming
involved in the case and concealing illegal searches and activities by Alameda County authorities.
These same subjects were already raised in the original motion at paragraphs 34 to 41 and
particularly in paragraphs 60 to 62, which specifically allege that federal authorities knew of these
illegalities and actively concealed them. The remaining paragraph give further details concerning
the Movant’s mental health.

Given authorities’ efforts to hide their illegal activities, it is unsurprising that the Movant
was unable to immediately set forth all of the details that they concealed. If anything, he made
allegations that were more detailed and accurate than could reasonably be expected under the
circumstances. Those circumstances included efforts by the government to ensure that defense
counsel would destroy all discovery before the Movant could use it for his motion. (See ECF 16
and 87-1.)

The Movant also alleged in paragraph 60 of the first amended supplement that prosecutors
failed to make complete disclosures concerning facts affecting the integrity of the investigation —
including a lead FBI investigator’s conflict of interest. Paragraphs 35 to 37 of the proposed second

amended supplement expand on this to describe how prosecutors appear to have tampered with a

MOTION FOR LEAVE TO AMEND ~4. United States v. Muller

 

 
Oo © ST DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

fase 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 5 of 22

witness and induced her to convince a major news outlet not to report on the conflict of interest.
Accordingly, even if treated stringently as “claims” rather than the mere amplifying factual

allegations they are, the vast majority of added averments relate back to the original motion.

IV. EVEN IF CONSIDERED A NEW CLAIM, THE ADDED AVERMENTS RELATE
BACK TO MATTERS ALREADY ALLEGED AND IN EVENT FALL WITHIN
THE APPLICABLE LIMITATIONS PERIOD

As stated above, most new averments are intertwined with or expand upon existing
allegations. These averments accordingly relate back to the original pleading even if found to
embody new claims. Those facts that are wholly new and that the Movant advances in support of
his existing claim describe two circumstances. The first is the government’s concealment of DNA
evidence inconsistent with their theory of the case. The Movant could not have discovered this
evidence any sooner. If a team of attorneys working on behalf of the actual victim was unable to
unearth her SART exam results for two years, it is not reasonable to expect that the Movant could
have. (See ECF 126 at 3.)

The second set of circumstances involves prosecutors’ behind-the-scenes machinations to
deprive the defense of information, or to block avenues of inquiry or challenge. Many of these
circumstances are already described in the initial allegations, with further detail supplied by added
facts. Other information the Movant learned only recently. The attached declaration states how
the Movant learned the information in his amendment, and why he was unable to learn it sooner.
See Ex A. It sets forth the particular dates on which new information was learned, and in every
case it is less than a year before the date of this filing. The declaration also documents how the
Movant and his spouse have spent literally thousands of hours working on this case and matters
related to it. The Movant’s spouse Huei Dai took time away from employment to assist. They
have had to confront a campaign of concealment by law enforcement agencies with resources vastly
outstripping their own. The Movant and Ms. Dai have used every resource they have in this effort,
and consequently have been forced into bankruptcy. They have shown diligence far beyond what
the law requires.

Mf

MOTION FOR LEAVE TO AMEND -5- United States v. Muller

 

 
sa SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

fase 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 6 of 22

The averments added are items that by their nature —- evidence and acts intentionally
concealed from the defense — are facts the Movant could not have discovered sooner. If the
Movant proves his allegations that the government concealed evidence meeting the Brady
materiality and prejudice tests, he will also have established an obstacle to the discovery of that
information imposed by the government in violation of the Constitution. See 28 U.S.C. §
2255(f)(2).

The new material is encompassed within a claim that was already asserted: that the
Movant’s plea was not knowing and voluntary because of nondisclosure and concealment of key
evidence. Prosecutors cannot reasonably contend that the Movant should from the outset have
precisely alleged this material. The Movant’s original motion gave sufficient notice to the
government of his allegations that they had concealed evidence. The new averments simply state
further details prosecutors already know about what they hid and how they hid it.

V. CONCLUSION

WHEREFORE, the Court should grant leave to amend and adopt the proposed Second
Amended Supplement as the operative pleading in conjunction with the existing form motion (ECF
75-1).

Respectfully submitted,

Dated: January 25, 2020 Signed: Jean

Matthew D. Muller
In Pro Per

VERIFICATION
I, Matthew Muller, swear under penalty of perjury that the foregoing is true and correct.

Done this January 25, 2020, in Fairfield, California.

Matthew D. Muller
Pro Se

MOTION FOR LEAVE TO AMEND -6- United States v. Muller

 
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 7 of 22

Exhibit A
Case 2:15-cr-00205-TLN-EFB Document 131. Filed 01/27/20 Page 8 of 22.

 

 

 

 

 

 

_" UNITED STATES DISTRICT _CoupT

 

FOR THE EASTERW MsTRicy_OF CALIFORNIA

 

 

Wire STATES og Ammer, | CSE NO, 27 15-CR-205-TLN-ErB
Responded, : | | | | |
HOvANTS DECLARATION Al
Ve — | SUPPORT OF MOTION FoR
an LEAVE To AMEND
MATTHEW AAULLER
Hovaut,

 

 

 

T, Matthew! Muller declare:

 

be Tom te Muvaut ja this Molter aucl ow malay tas dleclaratioy lov
to describe cirounstawes felevawct to the hue at ch the hwucta toys

 

 

period should begin to fun id Ay CHS ancl by tide how anc) Ae I ,

learwed Vari ous " ntor mation Bat’ L needed ty boig a Heals 5 [w_ deta!
Ma lain under vai USC 3 2155.

 

-)-
_ Case 2:15-cr-00205-TLN-EFB “Document 131. Filed 01/27/20 Page 9 of 22

 

 

Z. ha L Toh f ide My § 2L55 vali in 201K, LT uns

Wor Ko Frou luited inborn Essartall L Knew Aumerous
shateauinds the devernieut UALS ‘wakiig relevant | to botir guilt aud
po.uthment Wee. » faleee hile i in (suraueato_i in 20lb on) LOE

T had heen foo dearessed ov otherwise ul ll 40 cave ahout these

“Hays. of Ven to be Conscious ot thew. __

 

| 7 In te | last half i 20%, L wen about figuoig out how,
“why oud Sm whou these falsehoods hod ovicen, The uost
(oral stip | iW. “tis W/ts to ne Why chest tle trou ty

former affomey Thowas Joly con.

 

 

He Tebow did ak rly tet Ed bs Tsk fs lie

 

 

LL (OK wig inte carly ‘Zolg, Fually ly ia eoy'ly. Mavch ZoLv
L received whi phason Pyptestate ui U/AS Hy _couaplete diet Ele.

 

r L hal sual Juhason a oti led ekkt oh what 1 was
requechtag Sucks As all convespondence cil —Daosing couuse.| ane
all UO pivectiaahie rgachs, The lit L/as about a. page long. at
L susie visa tviatadd of tuecythtig Bled on “Hee dacke
dl as ao fortigl cet at police aporks Frowt Maneda Cauty.

t Was O tack of oper ‘about ¢ CX. wiches high. by (2

what I received Grau hé olfe Laker when jb iy dient he WAS.
subpounaed js in My Federal | case Was A 2 4 foul pox, we madeciol,

 

 

E .
~~ Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 10 of 22

 

tuchuching a oreat choal ot iuakedal On 4 Usk ctirage |

b, because i Ws chase bo The ovinary Tal Pie, Ry Wy

8 LT, L coupased n_totion hacetd on what L Kaew

Tew, I could tok he Alec [ser aucl detailed. I ctarted

with the Kyou! ledge. treat coueling Was false aud /or unlowsel
wh had. fy tsaunhaly Any by rellerse.- = euguneer what happaned

 

 

tL dd ot being on ‘od | immocemce, "loin, hecouse

 
 

 

recognized Ow calla tel Cel eu)s 1h Was _relévant ol ty CAL
procedural dedrult under Bousle Ve Uwcted Stakes
: “feou/ved tat aussie chbia ts iW Wu ‘wo Ou

. Ay CXS 4 procedural dowd when thax athimatic dela

W2@S raised.

 

 

wl ‘has duo. ” ater I woe “hl My 2 ae had
Apaeated on te ECE docket, L was an genera
popultin at My peso aud” cont bo +h Grecia Housing “Unit
(SHU), The chuege Were, alsurcl - that L hack x a lated zs
prison pales hy belli Lg |e OA. water KG Foul could USE souad.
(eda, to start cM. fondceuce caupagh J i ‘rl ack suagest Hat the
nue hiusel should do ls, aud Hee was NO 2 diagno about :

 

 

 

 

a
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 | Page 11 of 22 ©

 

4, Kien Tall HL Ebks

chase did aot take CUNO “low level ee “Taw, Er
wos “dliseg od wit the highes] affnnce level, fa the come caktyory
| as viwird Leung anater aunate — [€. _[W te_aegory oe fuses”
ulhere un uae tould ke chased uth an aha) criminal] afenst,

 

 

 

10, L le learned teak fedecal fal Sow, Secreto lad heen
iA touch - abbas at He anor Soin abe L fled My & 2257
_wation. LT connoy say for cectoin tak te fede) oficak told —
1 tnisau ofiidls * “pat hoi W Te oH aud. wake Cure he has a
hard Kno | lity ny he ihe” aly heléue ley

| let arcon ofa b LT wns 1 ticoblew tor teen.

 

     
 

 

{1 Even belong. i WS ‘seat to te Suu. about one ek
okter weg 3 2256 motion appeated On pe dockst L Was —_
tala} fi “loss T had heen tachi inmokec ahout legal researt
had heen concell led, The ottial fe in “ts education dapectaent uU/aS
anol ai oud oad the_onder ad COME from “higher if.

 

 

th. Tn the SU, cals etused b i Me My el wafnils

____ ii $a . lowed 3 Abowd coll nll
te am auth. L. acked wake a egal all aud. they ve rotused

Hy vit COuya. wih ta nubiide. wool LAW. whew AG “tuuily flew

       
      

 

 

 

 

 

 

 

bo Tucson fa ‘ad guy wy. L had dicappeated « hen thay hacl.

 

 

—called the prise, yobs wituld tell 3 i ae

 

 

 

yd
yo .
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 12 of 22

 

 

pB. Hy sa _télaw ed Gv “Tem, by al We. ~ Préon otinals
deuced hee OLLLSS i vist MMe fora Hoss ude aphee che hack

 
   

, say dnpissed a tk Su aud she vundel a Sei sydel oi _
fo oyun ine, OF ruil, locked hay began Cron. veil ig couple toly

OAL, Aha if Was lel | visi

 

 

 

i. Lorek of all LU wns papa awd ih in to SHU ater offuals
put ue { \w with an an uuaate they K eu U/hs dasg eraus auc} whase BE

, said he was ~ HRA “- howsion awe reoreabion, alone — only. 7 The.
_ 4 aks hieunsehves UAL, bad, Tir u/Orse UW/As the power besess, baag

duZappeaned trou Muy fowily heiiny couplet owed) by tw Kk” Q
clave to wha ‘They cull do“ouy Hig“ ‘thy wanted im

ID, TL Peru a } hs ws ig Ts t VAs if Vern WGor shane

{i te EA Ve) ~ Olt,

. i
Ainch AIA _ AL ev MALY AD We. OWocth De
yore nave

 

 

 

 

 

 

 

f 010 Lu ,
“lak \ at Sime. al “ep of gu Flea | case.

 

 

 

Ib. T dd soy fo bar ot 7019 7 Te ai
harpose. if that we

bt ae a dec that the ortous Dk

LL Was alleging wie oF Counsel

e wld lea ti. - Eset Hf wk 03 sp al aes boli
C0 GYIds

 
  

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 13 of 22

 

loa chang ol mw a —caktyaey 2 closdin Lecniae cml Oy~
tnwaiveble that Ww wot ‘hel Ores .

 

 

L ficb oblamed monwatin bor Ae hod when L

 

 

_ Ky maton whew L peceigec) kal dscovery from the
Colo we ‘Louuty fiutosecus or in late Sept her of 2018, Thi ws

—adbually so very wfucwnbiue — aud the Lack ws ara fo

 

| it. dv, ‘tt Wis clear The. discovery hs been corer uly curated
ty owt cotain noah bec cple the aucported * break ~ Mo
- te Voll t\0 Knap case come fi June. of Zot, when officals |

Saud they. counecked 4 Wee }, lw Valles kdbacnating ‘ jn 1K te

oll
Deport dated Soin _hebveen Apo) 30 ond Saly 8, OK. 7

    
 

    

   

 

 

 

dicovery Luss oiven, tha wos wot a 5
aa pli oe mareriak fron_| lake Mach to August ‘uct. palling
| ar alt $ wow. witli a hus gay cuiy alwast hel “tit bwe =

 

 

 

 

 

th Gp wath which i Supposed ly bh ed fhe case.

 

 

, %. L 9) Tl have nat peceived Ati Vallio P Pula Mapartnond |
repor's $row witin that gap. | | |

 

 

 

, It. Ha wll , eae wl for { tie dicouney, but psu :

 

  
   

delayed, yl

 

   

 

 

her, Wad, hac wer Q Na Ore fle pe
“of 1Di5 Mi Chats was tied tt bea bt! rm acct ta

—thday ot A WN era/ attorney | Leorsing th Caste L chose to rpreeal
myself L

 

 

 

 
Case 2:15-cr-00205-TLN-EFB. Document 131 Filed 01/27/20 Page 14 of 22

 

could be. frue.

 

20. On or “abaat Tose > 2014, L mada let of
evince Sawn the Aros ecud TH auchiow’, The nevt day, L futouided beau |
a detniled lt ot what TC wanted ID review, |

 

di. The bulk o& th varal L woured i yeview — eleckiomi
| evichewee, aud dtaitally cd wa W/o hot piravidhed ty :
me wat | Apes Ty, ‘a4, vily two couck days Lefire ta te cate,
| trial U/Os © Lo hentia. Tt Ul GS “de on Lt “opal AISLS AL
| tk Sail where. t am held C ‘Casas’ (eAlitu2 dictal evicleave
| wena OL court apaowted sited iyabe Caving 4 i jail with gq
lapton aul Sufi vy uA aly able Le toad tuo L
ie ious Awake on cb. It took” Me fu Ween even to |

 

 

 

 

_ 1 load ash di and wl Wet it held ,

 

 

a hele lig fr thay £ tats se, Tr hea tied to
it frau Thewas Johasou’ ko told Me he, had heen requis
ty dectra it under te “Fedral prakecive onec. Howie cE
| learned he (War in possesion of te uteri over the Summer

_ ob LOW, and, pote out Heat the psalechie oveler allow
hin bo ravi bt he. be did note

   

 

2), Fon August ty October - 2o\¢ two decent allomeys, :

fencesctin Mes Sought My Ele Frwy ebasons One oe

atte 1 continued seek _
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 15 of 22

 

how, LL, Q. orale! ke oak an ot dled time dealiy

with Dowson 4 delou’ lays aud excuses, — and whi ctl did tk get
the Ste from iu,”

 

74, 2 eben, of Zorg L u/as Lal k on My Ouir_.

 

chen cn Tt dd tok sicluch uy of te federal

duse vad 5 but di contain watercal That hol od ie und Jers tana.
wha “ts cate -pnsecaat ing AAdag ehh al Ag Pow Me,

 

 

2¢ L te discover tro, a fueasecautors LD _ |
| i ot 20 t " cut two | ‘et fo He ULS, Attarn ys Ofee,
_ at onal One ob which asked ahout découcry. Ll eceived fio _ realy.

(One. tt Limmudicah ous May have heen aw J email. ) In Mover

 

 

ot NE L asked. ogi about dhicawoey, tubing thet E |
a bor w ly reply Ww ‘the douunneal opposites. Then relused « La
Deceuber ap 10 IY 7 asked fov an iadex_ob ta discovery ,

which Was O document hes, hack created Lon Jahagans Teg nD, cade |

 

 

DATES ON WHICH PARTICULAR IWFORMATION wAs LEARLIED

 

 

TI The. Mmorenval in the smn 3 2155 hak fs iS heu/ tela kL E
‘DWE wile, detail , Concerning Ove rerien unl: loud l

 

searCcllag awh idormabin. shost sole. pcdstesay cS rai lig

—_ chate, paasecation ches, persions »

 

77. There are. Hee Thana Eh. Were da i Hn
~¥-
a Case 2:15-cr-00205-TLN-EFB Document 131° Filed 01/27/20 Page 16 of 22.

 

 

Tak prose! 0 Were, hiding exuulpatory INA autceaces 5 tis

 

 

CART exavewnakion tad, the li oval eect On a lee frown the ORT
| exuaimattin, nud_o O, rac wth sj, uM DVL peodile, L ecoved
| the SART Iara cepack in oft Son ouh em av Decanher of A0lg,
Though tke Name, iat fr u/as blacked nuk LT guessed tim condor
what it Was - ‘duck WAS. surfeu.od because. L " had. heew told helore,
No sud, repack exicted . ‘Th. | ake March aud tarly Arc ow |
_ D014 L Pecered My (WA and te CART. ori, Led aly
_L uc ‘tha Sue Law/ en occoniente oficial coupacu hy DUA 4,
tee sa samp] a5 Low te _SART aud write casting dditwin about: ee
Bat I y ‘ued AQ sah weap L had to Heian Sou

 

 

 

 

tes Af wl docu eats mised i Nn wt ie diy in Aun a
a

 

20, Tn penal 5 he a 2019, L had ane, single page -
at The dock ot 4 tn “lhe ivi Chsl Huskie Ve Valle‘ faruited out

 

 

 

co tak TL cowld reud Tt. Thar wos when TD caw tad He DAA
evidence: had also heen concealed Lm her

 

24, Tn regacd b nidene Tauern and ‘alata Sach 9 L
= te du/are- ! tte faut it 4 because”. i Knew! corrain claus iuacle,
by aulksistis could ma be tut. _L alleyed, what L Kew in in Msg

 

em ch but dd wa wrat dy
alle 0 Idec that Yooued aut by be dake. I learned Somes

mole detnt| in Sephtwber gr Necewnher of 201%. hut t LAS in

 

 

 

 

te noture of fg re- Tags th Ve role irre deat “hat L Nea
| a | =4- |
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20. Page 17 of 22

 

 

Mast be tales

 

0, The vay soonest L al haye- IC eg af
ahout how lel Were. coma Hed, tnd hy whew: Was Ov Fant
I, 204, when I recelved a copy of a book prposal avon Quibn
“ond Dentin hekés ware, That | Wey who handled ta leckrouc, |

 

 

 

 

 

davies andl wal apps U/as dae with thon, L UAS minted

 

 

 

Ou cope ta Loronsics exper ty Camines devia aud prove Hak -ouileribes
__\yere Towner. WAN ovlener. She reached her “conclusion in late
Herds and dark Kot, I have wok yet set fosth SOM of si |

 

 

 

 

| conclus ns for steal feasons | but howe alleged. tuauoh cletat acl

 

 

Oye vd’ es

 

 

31 Mot aller Eads I |eavwedl J legalities hepa _f Lh

lke Harel and run wat | October of 2014, ‘Dung 4 -
My. SAaust Host Nay visited \Vidrious courts OvW a loz. Wag
Las bo dno down. warrants. aud determine whi Wwe Or were.
re Qenunt Lin Cotaher ov Zol4, a. Loreusto document ayer Ir
oupletel NG examinatin + deer wie “teat the _were ltl, at least
ho Signe On The ne He only peck tuo ~ Them Are

| | 4 had iru, Buk we
could hot abcd “ll te exauinchne. The ove ue did oe Comes
ts over 5,000. _

   

 

 

  
 

32. A, by Nec Maui i | i 2 pnaseautrs
TOW, Fy uy ‘Tat would id, leak le fe Gp ti tnal,
| | ==

 

 
~ Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 18 of 22

 

 

 

TL rwewed fhe in akin, a Wh hed 2014 Siw op publ
feconds eq uesT The Response be the request wcluded \dhrs +
duck Pow ‘the Solana Coule Dts} Harney dsc Tee 2
Sy Horney fis had usked her tok fo ft chavs yet aud
had alea tabuced. to provide Lialiy ok te pndeuces I I ‘te Lose,
faa ne ib bade» soured, Syow, a | aca Ag ues 2) i te
(ou

TAPEN NEUE CAUSED BY GOUERVMENT ACTION Iu viowatiod.
__ OF THE COuS Tu Tod OR Les OF THE thi TED HED

 

 

 

 

   
 

ai, The fi ine dia

 

     

 

 

ta Qe at Prosnal ut nak a" wast Wace. wide a
“ted, heap (ch eset i IW w} at dzouney We al [lawed, Bat with
My foewaen abrag pdu/ Ladue to tle. aud ackiy vey Cooperating cA

| b hae tree eign ho woth whee f
sl “un "hak Lae Or Lis Hatt iv the. discovery

EA ba gonna a Or lw r abst LQ - J mane : | _.
iL tig cla. “The 0 z J (ay AWA Fp ACiWwuY CO Me “ale EX6 [ake
Ub andl uid | I \ thy wecigation . Ac sor dog

 

 

 

 

   
 

 

 
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 19o0f22 .

 

 

bull a Courter) | tact evil aad law/ abana

| wxcondy

be The at al worst 1 LW 4M, | he €

1D Mer atte JT Filed hy 5 2257 in vO, Cebting | thrown oe

ih te SHAUL, besten aud rape, falls in Aa extrene, den Mess(av, awd
Cuiny close. to elke his ysl, Wis th secoud worst Hig. fo
happen to Me _ ever the Ges} buy au huey moulis of ~ Total,
Segura at tke Counments Coashy * Tal, Th. atten tbs _
couttucl ta he hack wa ecu! of Zolf, At fish L |

" ly Ko what Cos cod pe fo he fon 4 iu the om sive
: iJ +2 . a alt Nr | wag te
with the firisaut __ ,

Sh T Pound ou Laker tat Spor 7 hak 7 Scan dents Were,
W Jouch with nnisin attials — yates r f Led fy. 2 L155 _
ee ution. They -pooball, did hoy shy How Hull [ler in nthe bl
Gud See. be it tat he ne heatd AUC od. Dut The
did. Be prison officals Kiow that My net bon al was”
b pole Goria, rruewher 2 he T was askiig 7 lita
(i ers dou wy Mavi requests te wake fh. legal_ca IL. atte L
Jol. hin 1 had ell lity ‘I seeded {0 week” le “shed fhe.

_ loa oie doesn't have, dy record ob uy 6 72155.” £ had Awe
iy alos hig Heda oF 5 oul ay cogucls —

 

 
 

 

  
   

 

 

 

 

 

 

  
  

  

 

 

 

 

 

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 20 of 22

 

 

 

Were Lt talking jo. Mu Q. a b. rei state chins:
, ty wis angareat ey otro Ks /ysscytie L ‘ns talking AR t

Lo

 

 

 

 

by § 215 mom n thal he. Ke anf, Though Lad’ © Tuk

 

 

 

 

 

 

 

 

 

STAN ut alpout <b ALN

 

 

od

 

 

 

3b. Whiter AS - “veelahin or Min legal work OS ay. atfek on :

 

 

 

_ Mu allt to ete wey 5 Las “or OS 4. sual Eich Acie ;

 

 

 

Cirle fo woke” dai” uy of | Thee possi lites would vidlete te

 

Coucl tation aud did’ it x hader Ay alk lty tg i iia sion,

 

 

 

L Was wok al lowed * vt te | | oaea| coupler Use. “aly iw haoks

i Over” LO days. WW hen Mu seul cunt leaal uatertds te Tey Lert
ius) Wald 1) Fo Me , Peon Fails ta

aw Ou hacks Ou woke im LM, tes OU nl would he f

 

    

 

 

 

W his Aprupecy hag unt he bas Celeased trova th SHU. Bur

other. AWA Tes appateatly were sot suf 4 te ~ “itd pal,

_ becaus Thay. cowhtued by Peceiye lacks, _

 

 

34, Tt WAS peunacily te anu aka a 2
evidences that perverted Me “tro avereing Move detailed naormation

 

_ Sooner, bat what happened i ny prisou. conti + it

 

THE pvr DLcHcE W SEEK oul FACTS AWD CLAIMS

 

UD. Sue Fog My origial motion, aul esfheo ‘ally oi UL recoutel

_ Caw iy ocd IW the “SHU, tt L auch iy “Cuil haves |
ja |
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 21 of 22

 

 

eviersed geal i heme OA esa sud pita

wotion. Suc ecewher of 2OWf Ty fave doue | ile eké or pursues
This Motion aud wv " aed shat wath, heat sleen Dy Tae

oO ay, Reve L have do we volhiag C leaal amr a
Thi 1st Or wale coated to i suck a ao. My state. COC. (

(W tS eV eIA socal * yeas. ~ May wiko ues ‘boi awd Ll speed

asl ney ponceak of wish ‘tine workiag Or. Mus (abe.

ul Waki aud doug kaa. research Lakes for for our in puson., ,
The drtace ‘ Is uch“ grt er thay L Ver Wat ld have guessed be
becowing imcccernted ' Much oF tke work L have. lowe ‘vould ae

yon venous fo naater what, sudh_ aS sell, docusuents auch
eviditve Ir Know Couudt be true, shying + fad hakes f In te false
CASe that a bult, Thé dudes” ‘Sos le ta derged Sudiaal

pels I Tt + also povolves pocuty Ovey eviglence, sid search

gS Fixdiag toms tte thy phutted One flace i Ln the, background
fe nates takes at andthe.

 

  
   

  

 

 

 

 

 

iD, ta Hey Huei Qas_has woke at laut as lela Lave.

Sha let oe loywenk tr yiadths tp ssist_otd ae
thal wie \, two “tilt hak at mae

Con Tite ‘ase.

auch velated. malts, The has, iucluded research ancl. ding wth
—— cl aul Os rn sialon é for cpl, We

Kew Ta authorities hack erased, corte Sect video hat LAS
-14- |

 

 

 

 
Case 2:15-cr-00205-TLN-EFB Document 131 Filed 01/27/20 Page 22 of 22

 

 

oasaniant bite cose, osu 7 hn Te only Grou
COM? at The sh ' chiwed ust useful. Ho, Dei Leavelled

 

 

 

 

 

 

_ , Te ste to pista vup Te COM LIAS “auch Show that The wee,
aja Lwtird te wast cwportant Views, awl hod heen Lede
men Lb wake WAS broduced . He. Deg also repeated ly verted tour
JE cont court browches beyiag bo obtain and wt worttuts obtain
_ (opie. ot over _ 150 wack Cs _

 

 

_ 1, T could codtiuw lk stig ad Wi (CS, hit The (LUX os ie whe [S |
| hab al Lot ay efor oud My wites have been heat foward Tk Case,

 

 

fe aver a year aud even hebore, that Were. waking otfncds well above, _

c Albee ” “dandewd it lkeee i: 1S SQWe. wl L could eed

 

more fot: [ do lot Kou ite

 

TMi Hale declare wer ‘al ab pure 4 ‘

 

 

_ Lareqeiey G true. and) connect fone. tis Fron = Ah day of
- Town, 2020, in Fa tield (aloonia |

 

LAL

 

 

 

 

 

_~i-
